                                                   Case 5:19-cv-00069-SVK Document 13 Filed 03/05/19 Page 1 of 2




                                   1   Coleman W. Watson, Esq.
                                       coleman@watsonllp.com
                                   2   California Bar No.: 266015
                                       Attorneys for Plaintiff, Coding Technologies, LLC
                                   3   Watson LLP
                                       189 S. Orange Avenue, Ste. 810
                                   4   Orlando, FL 32801
                                       Tel: (407) 377-6634
                                   5   Fax: (407) 377-6688

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT

                                   9                              NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        SAN JOSE DIVISION

                                  11
                                       CODING TECHNOLOGIES, LLC,
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634




                                                     Plaintiff,
       Orlando, FL 32801




                                                                                       Case No.: 5:19-cv-00069-SVK
        WATSON LLP




                                  13
                                             vs.
                                  14                                                   NOTICE OF SETTLEMENT AND
                                       DRISCOLL’S INC.,                                VOLUNTARY DISMISSAL
                                  15

                                  16                 Defendant.

                                  17

                                  18

                                  19          Plaintiff, CODING TECHNOLOGIES, LLC, hereby gives notice that this action has
                                  20   been settled and, pursuant to Fed. R. Civ. P. 41(a), dismisses, with prejudice, all claims against
                                  21   Defendant, DRISCOLL’S INC., with the parties to each bear their own attorneys’ fees and
                                  22   expenses.
                                  23

                                  24   DATED on March 5, 2019
                                  25

                                  26                                                 Respectfully submitted,
                                  27                                                 WATSON LLP
                                  28

                                                             NOTICE OF SETTLEMENT AND VOLUNTARY DISMISSAL -1
                                       Case 5:19-cv-00069-SVK Document 13 Filed 03/05/19 Page 2 of 2



                                                                    /s/ Coleman Watson
                                   1                                Coleman W. Watson, Esq.
                                                                    Florida Bar. No. 0087288
                                   2                                California Bar No. 266015
                                                                    Georgia Bar No. 317133
                                   3                                New York Bar Reg. No. 4850004
                                                                    Email: coleman@watsonllp.com
                                   4                                        docketing@watsonllp.com
                                   5                                WATSON LLP
                                                                    189 S. Orange Avenue
                                   6                                Suite 810
                                                                    Orlando, FL 32801
                                   7                                Telephone: 407.377.6634
                                                                    Facsimile: 407.377.6688
                                   8
                                                                    Attorneys for Plaintiff,
                                   9                                Coding Technologies, LLC
                                  10

                                  11
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                               NOTICE OF SETTLEMENT AND VOLUNTARY DISMISSAL -2
